Citation Nr: 1528073	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-31 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD) with depressive disorder and generalized anxiety disorder (GAD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	George J. Singley, Attorney


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that granted service connection for PTSD with depressive disorder and assigned an initial 50 percent disability rating.  An April 2013 decision recharacterized the service-connected disability as PTSD with depressive disorder and GAD under Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the March 2011 rating decision, VA was in receipt of new and material evidence, namely the Veteran's VA treatment records dated from April 2011 through March 2012, within one year of that decision.  38 C.F.R. § 3.156(b) (2014); Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, the March 2011 rating action did not become final and remains pending.  Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009).  As such, the March 2011 rating action is the proper determination certified for appellate review.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a submission received in October 2013, the Veteran's representative explicitly contended that the Veteran's service-connected PTSD with depressive disorder and GAD renders him unemployable.  Thus, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  

The issues of entitlement to service connection for tinnitus and bilateral hearing loss were specifically raised in a September 2013 submission from the Veteran's representative but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that for the entire appeal period, the Veteran's PTSD with depressive disorder and GAD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, sleep impairment, short-term memory impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work, anger and irritability, avoidance, isolation, and numbness.

2.  The preponderance of the evidence shows that the Veteran's service-connected PTSD with depressive disorder and GAD does not preclude him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD with depressive disorder and GAD are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice under this law is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran in the development of the claim includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was afforded VA mental health examinations in December 2010 and July 2012.  The resulting medical opinions are adequate because the examiners discussed the Veteran's medical history, described the disability and associated symptoms in detail, including occupational impairment, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  While the Board finds herein that certain aspects of the opinions are not probative, the many relevant VA treatment records provide sufficient medical evidence of the Veteran's disability picture during the appeal period to adjudicate the claim.  The Veteran has not reported, nor does the record show, that his PTSD with depressive disorder and GAD has worsened in severity since the most recent July 2012 examination.  In fact, in an October 2013 submission, his representative stated that it was true that there is no evidence that the Veteran's condition has worsened.  Instead, he contends that symptoms have been stable for the entire appeal period but severe enough to warrant an initial higher rating.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Higher rating claim

The Veteran's PTSD with depressive disorder and GAD is currently rated 50 percent disabling.  He contends that throughout the entire appeal period his disability has been more severe than the currently assigned rating and that he is entitled to a higher initial rating.  The Board disagrees.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Further, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, bias, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2014).

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Following a review of the relevant evidence of record, the Board finds that for the entire appeal period (beginning October 13, 2010), the criteria for a rating in excess of 50 percent are not met, as they are not of such severity, duration, or frequency to result in occupational and social impairment with deficiencies in most areas.  Rather, the preponderance of the evidence shows that the Veteran's PTSD with depressive disorder and GAD produced occupational and social impairment with reduced reliability and productivity due to such symptoms as: depressed mood, sleep impairment, short-term memory impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work, anger and irritability, avoidance, isolation, and numbness.

A higher rating of 70 percent is warranted only if the Veteran's symptoms produced occupational and social impairment with deficiencies in most areas (i.e., work, school, family relations, judgment, thinking, or mood).  The Veteran was not in school during the appeal period, so that area is not applicable.

Thinking and Judgment

The 2012 VA examiner found no impairment in the areas of thinking or judgment.  This is consistent with the regular monthly VA mental health treatment records dated from August 2010 to October 2013, all of which were produced by the Veteran's treating mental health professional.  In all of the treatment records, the Veteran showed intact thought, judgment, insight, and memory.  He was always oriented times three, with normal speech and appropriate affect.  Similarly, in November 2011 and July 2013 VA primary care treatment records, he showed organized clear thought and speech.  

The October 2010 VA examiner produced conflicting findings regarding the Veteran's impairment in these areas.  He stated that there was a deficiency in the area of judgment because the "Veteran will express his hostility despite possible consequences," however he also stated that the Veteran understood the outcome of his behavior.  As to thinking, he stated there was a deficiency because the "Veteran has difficulty with concentration" and his immediate memory was severely impaired.  However, in the objective examination, the examiner found the Veteran's thought process and content were unremarkable.  In the same report the examiner stated that the Veteran "demonstrated no significant constraint to his thinking, judgment or reasoning regarding personal finance."

While the Veteran may have shown difficulty with concentration and memory and some poor judgment in expressing hostility at work, taken in context with the considerable medical evidence of record that shows no impairment in these areas, the Board finds that the frequency, severity, and duration of these symptoms are not sufficient to constitute deficiencies in the area of thinking and judgment producing more than reduced reliability and productivity.  Moreover, impairment of short-term memory and impaired judgment are symptoms already contemplated by his current 50 percent disability rating.

The evidence does show that the Veteran's symptoms resulted in social and occupational impairment in the areas of work, family relations, and mood.  However, as discussed below, the Board does not find that these symptoms produce a more severe impairment than reduced reliability and productivity.

Family Relations

The rating criteria provide an example of the type and degree of the symptoms, or their effects, that would justify a 70 percent rating with respect to the area of family relations: an inability to establish and maintain effective relationships.  

The evidence shows that the Veteran was divorced from his only spouse 33 years ago and during the appeal period it appears he was in one brief romantic relationship but generally did not date.  The Veteran consistently characterizes his relationships with his two adult daughters as "good."  He has one brother with whom he visits three to four times per year but at the July 2012 VA examination he characterized the relationship as "poor."  At the October 2010 VA examination he reported casual acquaintance with two neighbors but he did not socialize with them.  He related "no other social activity otherwise such that he appears to report a serious degree of social impairment."  At the July 2012 VA examination he stated he had a few friends but considered none of them close, preferred to be alone, and was largely socially isolated.  

VA treatment records include regular monthly VA mental health treatment records dated from August 2010 to October 2013, all with the same mental health professional.  The level of social impairment shown by these treatment records contradicts the reports to the VA examiners.  Specifically, while it is consistently reported that the Veteran prefers to be alone and avoids crowds, at his regular therapy sessions he reports a social life with a small group of select people.  He often has coffee with friends in the morning and the mental health professional made repeated notes that the Veteran "gets out a lot" and has planned social get togethers with friends.  (March 2012, October 2012, November 2012, January 2013, February 2013, April 2013)  In September 2012, shortly after the July 2012 VA examination where the Veteran reported that he has no other social activity than casual acquaintance with neighbors, the treating mental health professional noted that the Veteran says he doesn't like to be around people but reports getting out on several occasions.  When considering whether a Veteran's lay reports are credible, the Board may consider internal inconsistency of the statements and consistency with other evidence submitted on behalf of the Veteran.  See Dalton; Caluza.  Considering these contradictions, the Board finds that the Veteran's reports regarding his level of social activity made to VA examiners are less credible than those made to his treating mental health professional.  Consequently, the Board finds that the numerous and consistent VA mental health treatment records, made by a mental health professional very familiar with the Veteran, are more probative than the two singular reports made to VA examiners.

The preponderance of the probative medical and lay evidence shows a disability picture of a person who has difficulty in establishing and maintaining effective social relationships, but is by no means unable to do so.  Thus, the Veteran's social impairment in the area of family relations more nearly approximates that contemplated by his current 50 percent disability rating.

Work

The rating criteria provide examples of the type and degree of the symptoms, or their effects, that would justify a 70 percent rating with respect to the area of work: difficulty in adapting to stressful circumstances including work or a worklike setting, obsessional rituals that interfere with routine activities, and speech intermittently illogical, obscure, or irrelevant.

While the Veteran exhibits no symptoms of the same kind as obsessive rituals or speech intermittently illogical, obscure, or irrelevant, the evidence does show difficulty in adapting to stressful circumstances including work or a worklike setting.  Specifically, a VA treatment record dated in September 2010 noted that the Veteran's anger management problem and very low frustration toleration had caused many problems at work.  The October 2010 VA examiner found "at least moderate occupational dysfunction" noting that the Veteran expressed hostility at work to the point of being verbally counseled.  In early 2011 the Veteran retired after more than 20 years with the same employer.  The July 2012 VA examiner indicated difficulty in adapting to stressful circumstances including work or a worklike setting, but still found that the Veteran's level of occupational and social impairment were best summarized as "reduced reliability and productivity" rather than "deficiencies in most areas."

The Board finds that the preponderance of the evidence shows significant occupational impairment while the Veteran was employed before he retired.  However, the symptom of difficulty in adapting to stressful circumstances is not sufficient to render an overall disability picture of deficiencies in most areas justifying a 70 percent rating.

Mood

Finally, the rating criteria provide examples of the type and degree of the symptoms, or their effects, that would justify a 70 percent rating with respect to the area of mood: neglect of personal appearance and hygiene, suicidal ideation, impaired impulse control such as unprovoked irritability with periods of violence, and near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.

At the October 2010 VA examination, the examiner stated that the Veteran was not able to maintain minimum personal hygiene because he was "somewhat malodorous smelling of burnt wood in a manner consistent with the use of an open fireplace."  However, at the July 2012 VA examination and in VA mental health and primary care appointments between August 2010 and October 2013, the Veteran's appearance was always noted to be either "normal" or "casual."  Thus, the preponderance of the evidence shows that the Veteran is capable of maintaining minimal personal hygiene and appearance.

At the October 2010 VA examination, the Veteran reported suicidal thoughts without intent and denied a history of suicide attempts.  In VA mental health treatment records, all standard suicide screens were negative and the Veteran made no reports of suicidal ideation.  In an August 2011 VA mental health treatment record, the Veteran reported no thoughts of harming himself, in keeping with his normal thoughts, and his treating mental health provider found an inconsequential risk of suicide.  At the July 2012 VA examination, he reported past suicidal ideation but none in the last few years and none currently.  In a July 2013 VA treatment record, the Veteran specifically denied suicidal ideation.  Thus, the preponderance of the evidence shows no suicidal ideation since October 2010 and never any suicidal intent or plan.

At the October 2010 VA examination, the Veteran demonstrated dysphoric mood and reported significant problems with irritability.  He denied panic attacks but was diagnosed with a co-morbid depressive disorder.  However, there is no indication that his depression was near-continuous.  Rather, he was employed full time and functioned independently and effectively.  His behavior at work was sometimes inappropriate but this was connected with his irritability and frustration rather than depression.

In VA mental health treatment records, the Veteran's mood was regularly found to be normal.  His treating mental health professional often noted that the Veteran was "doing fine" without acute symptoms despite being easily irritated or frustrated with people or inconveniences in life.  (June 2011, November 2011)  At a November 2011 VA annual primary care exam, the Veteran denied being depressed or anxious, had no disturbance of mood, and had a negative depression screen.  On several occasions the Veteran reported good reactions to stress and/or irritability without overreacting or losing control of his anger.  (July 2011, February 2012, August 2012)  Neither depression nor anxiety symptoms are described in the numerous VA mental health treatment records; rather, the Veteran focused on his irritability and low frustration tolerance.  However, the treating mental health professional noted in November 2012 that the Veteran "continues to do well.  He likes to come into session and touch base but he is really doing fine.  He does not require counseling."  In January 2013 the Veteran felt good overall and there were no acute issues.  In February 2013 "he reported no difficulties with PTSD symptoms" and in March 2013 he had "not had any significant problems and reported being less irritable to others."  In summary, the VA treatment records dated from August 2010 through April 2013 show normal mood, without symptoms of depression or anxiety.

The July 2012 VA examination report and VA treatment records dated from June 2013 forward present a conflicting disability picture with respect to the frequency, severity, and duration of the Veteran's mood symptomatology.  In June 2013, the VA mental health professional stated that the Veteran

was a little out of sorts today.  For him this is quite unusual.  He is always very easy going with no significant PTSD symptoms to deal with on any given day.  His most significant issue is not wanting to be around other people very much but he reports getting out and socializing with similarly aged friends quite regularly.  He was upset today with the idea that he didn't get rated at 100% when he knows other people that did that he doesn't think have that many problems.  He acted agitated toward various areas of his life but it all seemed to be connected with his feelings about his service connection.  [The Veteran] continues to report no acute symptoms of PTSD.

On the same day in June 2013, VA treatment records show a nursing telephone contact, wherein the Veteran reported hallucinations and that his poor sleep had increased from once or twice a month to three to five times per week.  In July 2013 the Veteran was very agitated at his regular mental health appointment:

He doesn't understand why other people get large service connections and he is only at 50%.  This writer explained that his symptoms are very mild.  He angrily said that he has been having nightmares and difficulty sleeping.  This writer said that this has never been discussed before and asked [the Veteran] to discuss them.  He did not provide any examples or details.  [He] changed topics at this point.  He reported no recent problems with mood or behavior.

On the same day in July 2013, a VA primary care treatment record showed a positive depression screen where the Veteran reported little interest or pleasure in doing things and feeling down, depressed, or hopeless nearly every day.  In the follow-up note created two hours later, the Veteran denied being depressed or anxious.  The treatment record states, "Not depressed - just not happy with life."  In the most recent VA mental health treatment record associated with the claims file, dated in September 2013, the mental health professional stated that the Veteran "has had no new issues.  He continues to do well.  He was very upset though that he isn't getting as much money for VA disability as his friends.  ...  He mentioned having dreams without detail.  This has not been a significant problem discussed in the past."

The Board may consider possible bias when determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1337.  The Board finds that the new reports of psychiatric symptoms, including nightmares, increased sleep disturbance, hallucinations, and being depressed nearly every day are not credible because they appear to be the result of bias.  After receiving notice of the April 2013 rating decision that denied a higher rating, the Veteran began making reports that were inconsistent with the other medical evidence of record in what appears to be an attempt to obtain a higher rating.  

Similarly, at the July 2012 VA examination, the Veteran reported mood symptoms that are inconsistent with the other evidence of record.  Specifically, he reported daily sadness, low mood, change in appetite, sleep disturbance, alternating psychomotor agitation and retardation, low energy/fatigue, feelings of worthlessness, excessive guilt, low self-esteem, difficulty concentrating, and recurrent thoughts of death.  He also reported excessive anxiety regarding multiple activities on a daily basis off and on throughout the day.  He stated that it is difficult for him to control his worry and reported the following symptoms of anxiety: restlessness, feeling on edge, irritability, muscle tension, sleep disturbance.  He reported past panic attacks, but not in the last five years.  Based on these reported symptoms, the 2012 VA examiner diagnosed moderate to severe depressive disorder, not otherwise specified.  Excepting irritability, sleep disturbance, and difficulty concentrating, these depressive and anxiety symptoms are not reported elsewhere in the record, including in the many mental health treatment records.  Indeed, exactly one month later at his regular appointment, the Veteran was noted to be "doing well as usual...He doesn't seem to be dealing with any stressors.  He avoids situations that he feels will be difficult for him.  [He] avoids crowds and dealing with people in general.  ...  [He] is stable and has no acute issues at this time."  Because the severe mood symptoms reported at the July 2012 VA examination are inconsistent with the other evidence of record, the Board finds that lay report is not credible.  Consequently, the July 2012 VA examiner's opinion regarding the severity of the disability is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based on an inaccurate or incomplete factual premise is not probative).  

Thus, at no time does the credible and probative evidence show a degree of panic or depression rising to the level of near-continuous contemplated by a 70 percent rating.  Instead, the Veteran's disturbances of motivation and mood are most nearly approximated by his current 50 percent disability rating.

Other symptoms 

As to other symptoms indicative of a higher rating, both VA examination reports and VA treatment records show evidence of easy irritability and angry outbursts.  However, the Veteran has no recent history of violence and there is no evidence that this symptom causes deficiencies in most areas.  Therefore, the Board does not find that the Veteran has sufficiently impaired impulse control, standing alone, to warrant a 70 percent disability rating.  

The evidence of record shows that the Veteran has additional symptomatology that is not enumerated in the rating criteria, including anger, isolation, avoidance, and numbness.  While these symptoms contribute to his social and occupational impairment, the evidence does not show that the impairment results in deficiencies in most areas.  

Finally, the Veteran was assigned two GAF scores at his VA examinations.  The October 2010 examiner assigned a GAF of 50 due to moderate occupational dysfunction and reports of suicidal ideation, and serious social dysfunction.  The July 2012 VA examiner assigned a GAF of 45 based on "severe symptoms of PTSD along with resulting moderate to severe social impairment" and expected severe level of occupational impairment, were the Veteran to attempt to return to work.  However, as discussed above, the Board has found that the severe/serious social and occupational dysfunction diagnosed by the VA examiners was based on lay reports of severe symptoms that are not credible.  The Board has found that the VA mental health treatment records outweigh the VA examination reports.  The level of disability reflected in the VA mental health treatment records is characterized as mild (July 2013) and the Veteran was generally doing well throughout the appeal period (June 2011, July 2011, September 2011, November 2011, March 2012, April 2012, August 2012, October 2012, September 2013) and had no acute symptoms (November 2011, January 2013, June 2013, July 2013).  Thus, the Board finds that the serious symptoms and impairment characteristic of the GAFs of 45 and 50 (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting, no friends, unable to keep a job) are not present.  While he was retired for part of the appeal period, he had been steadily employed for decades prior to retirement.  Thus, the Board finds that Veteran's GAF scores do not support a finding that he has the severe symptomatology that would warrant a 70 percent rating.

In summary, the evidence does not show occupational and social impairment resulting in deficiencies in most areas.  The Board finds that the current 50 percent disability evaluation contemplates the severity of the Veteran's disability, and a higher rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

Other considerations

Due consideration has been given to Fenderson, 12 Vet. App. at 126-127.  The Board has found that the Veteran's symptomatology was consistent throughout the appeal period and therefore staged ratings are not appropriate.  Hart, 21 Vet. App. 505.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's service-connected PTSD with depressive disorder and GAD.  That disability is characterized by depressed mood, sleep impairment, short-term memory impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work, anger and irritability.  These manifestations are contemplated by the rating criteria.  The Board has also considered symptoms of anger, avoidance, isolation, and numbness that are not found in the rating schedule and concluded that the Veteran's overall impairment more nearly approximates reduced reliability and productivity.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of psychiatric symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

III.  TDIU

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Here, service connection is in effect only for PTSD with depressive disorder and GAD, rated 50 percent disabling.  Therefore the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a total disability evaluation may still be assigned on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, exceptional cases may be submitted to the Director of Compensation and Pension Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The RO did not refer this particular case for extra-schedular consideration; nor does the Board find that such referral is warranted.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). 

At the July 2012 VA examination, the Veteran reported that he "decided to quit [his] job because if he did not he was told by his supervisor he would be fired.  Left due to attaining retirement age and mental health problems of stress/difficulty interacting with others."  He reported that in his last six months of working his psychiatric symptoms caused inappropriate behavior, increased absenteeism, increased tardiness, and poor social interaction.  Based on this report, the VA examiner opined: "As the Veteran is not currently employed, it is not possible to determine his current occupational functioning based upon current job performance.  However, if the Veteran were to attempt to return to work at this time, it is expected that the Veteran would experience a severe level of occupational impairment due to severe symptoms of PTSD."

The Board finds that the July 2012 VA examiner's opinion is not sufficient evidence of unemployability due to PTSD with depressive disorder and GAD to refer this particular case for extra-schedular consideration.  The examiner's opinion is based upon the report of the Veteran, which, for reasons described above and below, the Board does not find credible.

An August 2010 VA treatment record shows that the Veteran had been employed for 31 years, and was currently the night lead man in the receiving department at a wholesale business.  A VA treatment record dated in September 2010 noted that the Veteran's anger management problem and very low frustration toleration had caused many problems at work.  At the December 2010 VA examination he reported he had been with his current employer for more than 20 years.  In the last year, he had lost time from work due to a sinus infection and flooding at home, but there is no suggestion of absenteeism due to psychiatric symptoms.  He had inappropriate behavior and poor social interaction at work but the examiner opined that while he was he expressed hostility at work to the point of being verbally counseled, he was not totally occupationally impaired.

The Veteran turned 65 in February 2011 and a VA mental health treatment record dated in that month stated that the Veteran "will be retiring this summer."  In the March 2011 mental health treatment record, the Veteran reported that he would be "retiring in a couple of weeks."  In April 2011, he had "recently retired and feels it has helped reduce his stress level."  In June 2011, he was noted to be "doing fine," staying busy, and "seems to be settling into retired role."  The Veteran had a farm and enjoyed farming activities.  The claims file contains regular monthly VA mental health treatment records dated from August 2010 to October 2013, all with the same mental health professional.  In the more than two years of monthly treatment records there is never any suggestion that the Veteran was threatened with firing or that he retired because of psychiatric symptoms or because he had a choice between retiring and being fired.

The Veteran's work experience and preponderance of the medical evidence of record shows that while he did have symptoms that affected his work negatively, the Veteran voluntarily chose to retire at the age of 65 after more than 20 years with the same employer, and that he was not forced to retire because of the symptoms of his service-connected PTSD with depressive disorder and GAD.  The Veteran has not attempted to obtain employment since he retired.  As the preponderance of the evidence does not show that he is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected PTSD with depressive disorder and GAD, the Board does not find that referral for extraschedular consideration is warranted.  38 C.F.R. § 4.16(b).

As the Veteran fails to meet the criteria for a TDIU under either 38 C.F.R. § 4.16(a) or §4.16(b), the Board finds that the preponderance of the evidence is against a finding that Veteran's service-connected disability precludes him from securing and maintaining substantially gainful employment.  Thus, entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An initial rating in excess of 50 percent for PTSD with depressive disorder and GAD is denied.

Entitlement to a TDIU is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


